Citation Nr: 0910956	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-37 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1972 to November 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In both April 2007 and September 2008 the Board remanded the 
Veteran's claim to the RO.  The purpose of the remands was to 
accomplish additional development, which included providing 
an examination and obtaining treatment records.  The 
requested development has been completed to the extent 
possible and no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled examinations 
in May 2008 and November 2008, evidence which may have been 
material to the outcome of this claim.

2.  The competent medical evidence does not demonstrate that 
a bilateral foot disorder is causally related to active 
service. 


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated January 2004, 
May 2007 and May 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated by the facts and circumstances of this case.  

Specifically regarding the duty to assist, in April 2007 the 
Board remanded the Veteran's claim for further development.  
Pursuant to this remand the Veteran was scheduled for a May 
2008 examination for which he failed to report.  
Additionally, records from Bassett Army Medical Hospital were 
requested, though that treatment facility was unable to 
locate any records.  In September, the Board again remanded 
the claim for an examination.  The Veteran was scheduled for 
an examination in November 2008 but did not report or 
otherwise respond to the letter advising him of the 
examination.  Evidence that would have been obtained from 
those examinations could have been material to the claim.  
See 38 C.F.R. § 3.655(b); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

Under the circumstances noted above, the Board finds that no 
further action is necessary and will decide the claim based 
on the evidence currently of record.  The law provides that 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated on the evidence of record.  See 38 C.F.R. 
§ 3.655(b).

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal.  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

Discussion

The Veteran is claiming entitlement to service connection for 
a foot disorder, which he describes as involving painful 
calluses and which he contends resulted from a bad landing 
during parachuting exercises while in service. 

Service connection will be granted for a disability resulting 
from an injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records do not show any 
complaints of, or treatment for, any chronic bilateral foot 
condition.  Service treatment records do note that the 
Veteran sustained injury to both ankles in 1976 from a bad 
landing during parachuting exercises, a condition for which 
he is separately service-connected.  In September 1978, a 
physical examination revealed bilateral minimal crepitance in 
both ankles and the examiner's impression was unstable 
ankles.  In addition, his service treatment records indicate 
that the Veteran underwent right ankle surgery in May of 1980 
and was restricted from several activities as a result.  
However, service treatment records do not mention any 
condition affecting the soles of the Veteran's feet, the 
disorder he currently seeks service connection for.  In fact, 
separation examination in July 1980 showed normal feet, 
except for an unrelated right lateral malleolus scar.

Post-service treatment records show that the Veteran has 
received continued treatment for his bilateral ankle 
condition, but do not indicate any bilateral foot disorder 
until to January 2004, when the Veteran initiated his claim 
for that condition.  

VA treatment records beginning in January 2004 reference 
continued problems on the bottom of the Veteran's feet.  
Specifically, the Veteran reported calluses on the soles of 
both feet which cause pain when ambulating and requested a 
podiatry consult.  During the requested consultation, in 
February 2004, the examiner found plantar warts noted on the 
lateral distal surface of both feet, but determined that the 
patient did not have any particular callus buildup.  Hallmark 
signs of tinea pedis, as well as onychomycosis were noted.  
No opinion as to etiology was expressed.  In October 2004, 
the Veteran was also seen for a foot condition, this time 
characterized as lesions.  No opinion on etiology was 
expressed.

Again, following separation from active service, there is no 
documented treatment referable to the claimed bilateral foot 
disorders until 2004, almost 25 years later.  
In this regard, the Board notes that the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The above notwithstanding, the Board notes that the veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms. See Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's foot pain and calluses are 
found to be capable of lay observation and thus the Veteran's 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Again, the 
Veteran attributes his claimed bilateral foot disorder to a 
parachute landing in service.  However, while he received 
treatment for ankle problems resulting from such a jump, 
those records fail to indicate any complaints or problems 
with the soles of the feet.  Indeed, if such foot disorder 
did result from the impact of a parachute jump, one would 
expect to find such complaints shortly after such incident 
occurred.  Moreover, it is noted that the Veteran's 
separation examination in 1980 showed objectively normal 
findings relating to the feet.  Further, the post-service 
record fails to demonstrate any treatment for the claimed 
foot disorder until several years after separation from 
active service.  All of these factors tend to weigh against a 
finding of in-service injury to the soles of the feet.  Thus, 
while sincere in his beliefs, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Rather, the absence of documented 
treatment is found to be more probative than the Veteran's 
competent statements.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the veteran's own statements.  

Moreover, no competent medical evidence in the claims file 
causally relates a current bilateral foot disorder to active 
service.  As mentioned above, the Veteran was scheduled for 
VA examinations in May 2008 and November 2008, in an effort 
to examine the Veteran and obtain an opinion as to whether 
the Veteran has a foot disorder due to any in-service event.  
The Veteran failed to report for both of these examinations 
and did not show good cause for such absences.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was 
clearly advised of the need to submit medical evidence 
demonstrating both the presence of the claimed condition and 
a nexus or relationship between that condition and service.  
The Veteran has not presented any evidence of a link between 
a foot disorder and service beyond his own statements, which, 
for the reasons stated above, do not credibly establish 
continuity of symptomatology here.  Moreover, the question of 
whether the current foot disorder is etiologically related to 
active service is found to require complex medical knowledge, 
which, as a layperson, the Veteran is not found to be 
competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

In sum, the Board concludes that there is a preponderance of 
evidence against the Veteran's claim.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


